DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on July 12, 2021 has been entered.
 
Claim Rejections - 35 USC § 103
The text of those sections of Title 35, U.S. Code not included in this action can be found in a prior Office action.

Claims 1 and 6 are rejected under 35 U.S.C. 103 as being unpatentable over Koyanagi et al. (US 2015/0275673 A1), hereinafter Koyanagi, in view of Sumi et al. (US 2015/0247221 A1), hereinafter Sumi, both originally of record in the non-final rejection dated December 24, 2020.

Regarding claim 1, Koyanagi teaches a turbine wheel of Ti-Al based alloy ([0025]-[0027]) with a plurality of wing (blade) portions (FIG. 3B; [0146]), comprising in mass%: 28.0-35.0% Al, 1.0-15.0% of at least one selected from the group of Nb, Mo, W, and Ta, 0.1-5.0% of at least one selected from the group consisting of Cr, Mn and V, and 0.1-1.0% of Si with the these ranges anticipate the claimed ranges with sufficient specificity, per MPEP § 2131.03), where an example consists of in mass %: 33.5 Al%, 4.79% Nb, 1.02% C, 0.20% Si, 0.06% O, 0.06% N, balance Ti (Example 1 Table 1; a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I), where O and N are unavoidable impurities ([0088]), and the inside of the alloy is a lamellar structure ([0011]; including the wing [blade] is the tested specimen [0143]; FIG 4B; [0044]), where the crystal grain diameter inside the wing part of the wheel has an average crystal grain diameter of 100-500 micron (claim 21; [0044]; this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03 “’Average lamellar colony diameter’ … has the same meaning as ‘average crystal grain diameter’”, see instant application [0032]), specifically inside the wing (blade) the crystal grain diameter is 384.5 microns (Example 1 Table 2; a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I).
Koyanagi does not teach having a turbine blade having a tip thickness of 0.3 mm or more and 1.0 mm or less, which is thinner than the tip thickness of the turbine blade-corresponding portion.
Sumi, in the similar field of endeavor, turbine wheel construction with wings for use in automotive turbochargers (Abstract), teaches the thickness of the wing is thinnest near the tip and at its thinnest the thickness is 1 mm or less ([0010]-[0012]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyanagi to incorporate the thickness of the wing is thinnest near the tip and at its thinnest the thickness is 1 mm or less, taught by Sumi.  The motivation for doing so would have been to detail an appropriate size for the wing and thereby have the strength for use in an automotive turbocharger ([0012]-[0013]).


Regarding claim 6, Koyanagi teaches a turbine wheel of Ti-Al based alloy ([0025]-[0027]) with a plurality of blade portions (FIG. 3B; [0146]), comprising in mass%: 28.0-35.0% Al, 1.0-15.0% of at least one selected from the group of Nb, Mo, W, and Ta, 0.1-5.0% of at least one selected from the group consisting of Cr, Mn and V, and 0.1-1.0% of Si with the balance being Ti and unavoidable impurities ([0060]-[0066]; these ranges anticipate the claimed ranges with sufficient specificity, per MPEP § 2131.03) with optional 0.01-0.2% C or 0.005-0.200% B ([0083]-[0085]; these ranges anticipate the claimed ranges with sufficient specificity, per MPEP § 2131.03), where an example consists of in mass%: 31.8% Al, 76.80% W, 0.89% C, 0.39% Si, 0.08 % C, 0.09% O, 0.06% N, balance Ti (Example 8 Table 1;a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I), where O and N are unavoidable impurities ([0088]), and the inside of the alloy is a lamellar structure ([0011]; including the wing [blade] is the tested specimen [0143]; FIG 4B; [0044]), where the crystal grain diameter inside the wing part of the wheel has an average crystal grain diameter of 100-500 micron (claim 21; this range anticipates the claimed range with sufficient specificity, per MPEP § 2131.03 “’Average lamellar colony diameter’ … has the same meaning as ‘average crystal grain diameter’”, see instant application [0032]), specifically inside the wing (blade) the crystal grain diameter is 328.8 microns (Example 8 Table 2; a prior art specific example within the claimed ranges anticipates the ranges MPEP 2131.03 I).
Koyanagi does not teach having a turbine blade having a tip thickness of 0.3 mm or more and 1.0 mm or less, which is thinner than the tip thickness of the turbine blade-corresponding portion.
Sumi, in the similar field of endeavor, turbine wheel construction with wings for use in automotive turbochargers (Abstract), teaches the thickness of the wing is thinnest near the tip and at its thinnest the thickness is 1 mm or less ([0010]-[0012]; in the case where the claimed ranges overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists (MPEP 2144.05 I)).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the invention to modify Koyanagi to incorporate the thickness of the wing is thinnest near the tip and at its thinnest the thickness is 1 mm or less, taught by Sumi.  The motivation for doing so would have been to detail an appropriate size for the wing and thereby have the strength for use in an automotive turbocharger ([0012]-[0013]).
Regarding “the preform is configured to be subjected to a cutting method that obtains a TiAl turbine wheel having a turbine blade having a tip thickness”, this is product by process language.  Further, the preform “turbine-blade corresponding portions has a tip thickness of 1.2-2.0 mm” is an intermediate process step resulting in the finished product of the turbine blade having a tip thickness of 0.3-1.0 mm, which makes it also a product by process limitation. Product-by-process claims are limited by and defined by the process, however, the determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product by process claim is the .

Response to Arguments
Applicant's arguments filed July 12, 2021 have been fully considered but they are not persuasive. Applicant appears to argue unexpected results; however, this is not persuasive as the statements offered and single paragraph of the specification cited to do not provide sufficient evidence that the differences are unexpected and unobvious, and of statistical and practical significance.  Applicant does refer to the examples, however, the perform tip thickness and finished turbine blade thickness portions do not reflect values that support the claimed ranges (for example the closest values in the comparative examples thickness of the preform for the lower limit actually matches an example supported for that thickness (Example 1) of 0.5 mm, and the same issue applies for the turbine thickness itself (comparative examples 2 and 3 match example 1 at 0.30 mm).  It is not obvious how “Examples” supports any unexpected results in claims 1 or 6.  The evidence relied upon should establish "that the differences in results are in fact unexpected and unobvious and of both statistical and practical significance." Ex parte Gelles, 22 USPQ2d 1318, 1319 (Bd. Pat. App. & Inter. 1992). 

Further, as discussed above, Sumi teaches the turbine blade tip itself is 1 mm or smaller, the preform measurement of a tip thickness of 1.2-2.0 mm, is a step in the product-by process limitation, which does not result in a structural difference in the finished product of the turbine tip thickness.  Therefore, the tip thickness at an in process step is does not result in a patentable difference between the claimed product and Koyanagi in view of Sumi.  The 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHERINE CHRISTY whose telephone number is (303)297-4363. The examiner can normally be reached Monday-Thursday, 6:30-4:30 MT.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Humera Sheikh can be reached on 571-272-0604. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/K.A.C./Examiner, Art Unit 1784                                                                                                                                                                                                  


/HUMERA N. SHEIKH/Supervisory Patent Examiner, Art Unit 1784